                                                                                Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION


ERIC MITCHELL,

                  Plaintiff,

v.                                              CASE NO. 4:18cv505-RH-HTC

D. TRAN et al.,

                  Defendants.

_____________________________/


                                ORDER OF DISMISSAL


         This case is before the court on the magistrate judge’s report and

recommendation, ECF No. 27. No objections have been filed.

         As noted in the report and recommendation, the plaintiff has at least three

“strikes” under 28 U.S.C. § 1915(g) and has not alleged that he is in imminent

danger of serious physical injury. The plaintiff therefore cannot properly proceed

in forma pauperis. Accordingly,

         IT IS ORDERED:

         1. The report and recommendation is accepted and adopted as the court’s

opinion.




Case No. 4:18cv505-RH-HTC
                                                                                 Page 2 of 2




         2. The order granting leave to proceed in forma pauperis, ECF No. 4, is

vacated.

         3. The clerk must enter judgment stating, “The complaint is dismissed

without prejudice.”

         4. The plaintiff’s motion for partial summary judgment, ECF No. 24, is

denied.

         5. The clerk must close the file.

         SO ORDERED on September 12, 2019.

                                             s/Robert L. Hinkle
                                             United States District Judge




Case No. 4:18cv505-RH-HTC
